NO. 07-06-0234-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                 OCTOBER 17, 2006
                          ______________________________

                  IN THE MATTER OF THE MARRIAGE OF
           ANTHONY SCOTT BROWN AND GLENDA DARLENE BROWN,
                    A/K/A GLENDA DARLENE ROMINES
                   _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 69476-D; HONORABLE DON EMERSON, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                  MEMORANDUM OPINION


       Appellant, Anthony Scott Brown, appeals an order of dismissal of his petition for

divorce. We previously abated and remanded the matter to the trial court for findings of

fact necessary to our jurisdictional determination. We reverse and remand to the trial

court for further proceedings.1




       1
         Because of the disposition of this matter and pursuant to Rule 2 of the Texas
Rules of Appellate Procedure, we are dispensing of the requirement of the 21 days notice
to the parties.
                                          Background


       Brown filed a petition for divorce in 2004. Because of his incarceration with the

Texas Department of Criminal Justice, Brown corresponded with the trial court by mail and

never made a personal appearance. On March 16, 2006, the trial court signed an order

of dismissal for lack of prosecution. Upon receiving the order of dismissal, Brown sent the

trial court a motion requesting reinstatement of the divorce proceedings. The trial court

took no action on his motion to reinstate which was denied by operation of law. See TEX .

R. CIV. P. 329b(c). Brown then filed a notice of appeal with the trial court clerk on June 7,

2006. On July 27, we abated the matter to the trial court for findings of fact to assist this

court in determining whether Brown’s motion to reinstate extended appellant’s time to file

notice of appeal. As a result of the trial court’s additional investigation of the facts, the trial

court concludes that Brown’s motion to reinstate was indeed timely and that the trial court’s

order of dismissal was premised on the mistaken belief that Brown’s lack of prosecution

of the petition for divorce was intentional or the result of conscious indifference. Further,

the trial court concedes in its findings of fact that Brown is entitled to a hearing on his

motion to reinstate. Therefore, in the interest of justice, we will not require the filing of

briefs, see TEX . R. APP. P. 2, and will reverse the trial court’s order of dismissal and remand

to the trial court for further proceedings.


       It is so ordered.


                                              Per Curiam




                                                2